

AGREEMENT FOR SHARE EXCHANGE




THIS AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is dated as of  31st  March
2009, by and among  (1) EXTRA EASE LIMITED （“EXTRA EASE”）, (2) EATWARE
INTELLECTUAL PROPERTIES LIMITED （“EWIP”）, (3) CHINA SHOE HOLDINGS, INC., a
Nevada corporation (the “COMPANY”), and (4) the Shareholders of EXTRA EASE and
EWIP listed in Exhibit A who execute this Agreement （collectively“the
SHAREHOLDERS”）.


RECITALS:


THE COMPANY，EXTRA EASE and EWIP desire to complete a share exchange transaction
pursuant to which COMPANY shall acquire all of the issued and outstanding common
stock of EXTRA EASE and EWIP in exchange for the issuance of shares of voting
stock of the COMPANY; and


THE Board of Directors of the COMPANY, the Board  of Directors of EXTRA EASE and
the Board of Directors of EWIP have each approved the proposed transaction,
contingent upon satisfaction prior to closing of all of the terms and conditions
of this Agreement; and


THE SHAREHOLDERS are the owner of the total issued and outstanding common stock
of EXTRA EASE and EWIP （as described in Exhibit A hereto）; and


All PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.


NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:


DEFINITIONS


Unless the context otherwise requires, the terms defined in this Article I shall
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.


“Agreement” shall have the meaning assigned to it in Preamble.


“Acquisition Subsidiary” means Wholly Success Technology Group Limited, a
British Virgin Islands company.


“BVI” means the British Virgin Islands.





 
 

--------------------------------------------------------------------------------

 

“Controlling Shareholders” shall mean Gu Xianzhong, Cranberry Heights Group
Limited, and Xun Shi, who are the controlling shareholders of the Company, or
affiliates thereof.


“Damages” shall mean any and all losses, claims, actions, damages, liabilities,
penalties, fines, settlement costs and expenses, including, without limitation,
costs of preparation and reasonable attorneys’ fees.




ARTICLE I
THE EXCHANGE


1.1           The Exchanges.  At the Closing (as hereinafter defined), the
COMPANY shall acquire all of the issued and outstanding common stock of EXTRA
EASE and EWIP.   Consideration to be issued by the COMPANY shall be a total of
1，871，313，946 shares of its common stock, to be issued at par value (the “Merger
Shares”), in which 121,313,946 to be issued to the shareholder of EXTRA EASE or
its designee/designees (the “EXTRA EASE Exchange Shares”) in exchange for 10,000
shares of EXTRA EASE, representing 100% of the issued and outstanding common
stock of EXTRA EASE, and in which 1,750,000,000 to be issued to the shareholders
of EWIP or their designee/designees (the “EWIP Exchange Shares”) in exchange for
50，000 shares of EWIP, representing 100% of the issued and outstanding common
stock of EWIP.  The Exchanges shall take place upon the terms and conditions
provided for in this Agreement and in accordance with applicable
law.  Immediately following completion of the share exchange transaction through
issuance of the EXTRA EASE Exchange Shares and the EWIP Exchange Shares
respectively, the COMPANY shall have a total of 1,990,759,517 shares of its
common stock issued and outstanding.   For Federal income tax purposes, it is
intended that the Exchanges shall constitute a tax-free reorganization within
the meaning of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”).


1.2           Closing and Effective Time.  Subject to the provisions of this
Agreement, the parties shall hold a closing (the "Closing") on (i) the first
business day on which the last of the conditions set forth in Article V to be
fulfilled prior to the Closing is fulfilled or waived or (ii) such other date as
the parties hereto may agree (the "Closing Date"), at such time and place as the
parties hereto may agree. Such date shall be the date of Exchanges (the
"Effective Time").


ARTICLE II
REPRESENTATIONS AND WARRANTIES


2.1           Representations and Warranties of the COMPANY.  The COMPANY and
each of the COMPAN and the Controlling Shareholders (where specifically
included) hereby, severally and not jointly, represent and warrant to EXTRA
EASE, EWIP and the SHAREHOLDERS respectively as follows:


(a)           Organization, Standing and Power. The COMPANY is a corporation
duly organized, validly existing and in good standing under the laws of Nevada,
and has all requisite corporate power and authority to own its properties and
assets and to conduct its business as now conducted and is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of the
business conducted by The COMPANY or the ownership or leasing of its properties
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a Material Adverse
Effect on the business, operations, properties, assets, condition or results of
operation of the COMPANY.
 

 
2

--------------------------------------------------------------------------------

 

Acquisition Subsidiary is a corporation duly organized and validly existing
under the laws of the BVI, and has all requisite corporate power and authority
to carry on its business as now conducted.
 
Copies of the Articles of Incorporation and By-laws of the COMPANY, as amended
to date, and the Memorandum of Association and Articles of Association of
Acquisition Subsidiary (as may be amended or supplemented from time to time)
(collectively, the “Company Charter Documents”) have been furnished to the EXTRA
EASE, EWIP and the SHAREHOLDERS, respectively, and such copies are accurate and
complete as of the date hereof.  Neither the COMPANY nor Acquisition Subsidiary
is in violation or default of any of the respective provisions of the COMPANY
Charter Documents.
 


(b)           Capital Structure.  As of the date of execution of this Agreement,
the authorized capital stock of the COMPANY consists of 2,000,000,000 shares of
Common Stock with a par value of USD $0.001 per share, of which 119,445,571
shares are currently issued and outstanding.  The EXTRA EASE Exchange Shares and
the EWIP Exchange Shares to be issued respectively pursuant to this Agreement
shall be, when issued pursuant to the terms of the resolution of the Board of
Directors of the COMPANY approving such issuance, validly issued, fully paid and
non-assessable and not subject to preemptive rights. Except as otherwise
specified herein, as of the date of execution of this Agreement, there are no
other options, warrants, calls, agreements or other rights to purchase or
otherwise acquire from the COMPANY at any time, or upon the happening of any
stated event, any shares of the capital stock of the COMPANY whether or not
presently issued or outstanding.


The issuance of the Merger Shares will be in accordance with the provisions of
this Agreement.  On the Closing Date all of the issued and outstanding shares of
Common Stock and all of the Merger Shares to be issued pursuant to this
Agreement will have been duly authorized and validly issued, fully paid and
non-assessable, will have been issued in compliance with all applicable Laws,
and will have been issued free of preemptive rights of any security holder.  As
of the date of this Agreement there are, and as of the Closing Date there will
be, no outstanding or authorized options, warrants, agreements, commitments,
conversion rights, preemptive rights or other rights to subscribe for, purchase
or otherwise acquire or receive any shares of the COMPANY’s capital stock, nor
are there or will there be any outstanding or authorized stock appreciation,
phantom stock, profit participation or similar rights with respect to the
COMPANY or any Common Stock, or any voting trusts, proxies or other agreements
or understandings with respect to the voting of the COMPANY’s capital stock as
of the Closing Date.  There are no registration rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which the COMPANY is a party or by which it is bound with
respect to any equity security of any class of the COMPANY.
 

 
3

--------------------------------------------------------------------------------

 

Except for the COMPANY’s 100% interest in Acquisition Subsidiary, neither The
COMPANY nor Acquisition Subsidiary, directly or indirectly, owns any capital
stock or other securities of, or any beneficial ownership interest in, or holds
any equity or similar interest, or has any investment in any corporation,
limited liability company, partnership, limited partnership, joint venture or
other company, person or other entity, including without limitation any
Subsidiary of the COMPANY.  For purposes of this Agreement, a “Subsidiary” of a
company means any entity in which, at the date of this Agreement, such company
or any of its subsidiaries directly or indirectly owns any of the capital stock,
equity or similar interests or voting power
 


(c)           Certificate of Incorporation, Bylaws, and Minute Books.  The
copies of the Articles of Incorporation and of the Bylaws of the COMPANY which
have been delivered to EXTRA EASE and EWIP respectively are true, correct and
complete copies thereof.  The minute book of the COMPANY, which has been made
available for inspection, contains accurate minutes of all meetings and accurate
consents in lieu of meetings of the Board of Directors (and any committee
thereof) and of the shareholders of the COMPANY since the date of incorporation
and accurately reflects all transactions referred to in such minutes and
consents in lieu of meetings.


(d)           Authority.  The COMPANY has all requisite power and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by the Board of
Directors of the COMPANY.  No other corporate or shareholder proceedings on the
part of the COMPANY are necessary to authorize the Exchanges, or the other
transactions contemplated hereby.


All corporate action on the part of each of the COMPANY and Acquisition
Subsidiary, its officers and directors necessary for the (i) due authorization,
execution and delivery of this Agreement and (ii) performance of all obligations
of the COMPANY and/or Acquisition Subsidiary hereunder has been taken as of the
date hereof.  All corporate action of the COMPANY and Acquisition Subsidiary
necessary for the (i) due authorization, execution and delivery of this
Agreement and (ii) performance of all obligations of the COMPANY and/or
Acquisition Subsidiary hereunder has been taken or will be taken prior to the
Closing.  This Agreement has been duly executed by each of the COMPANY and,
assuming the due authorization, execution and delivery by the other parties
thereto, constitutes and will constitute a valid and legally binding obligation
of the COMPANY.


(e)           Conflict with Other Agreements; Approvals.  The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or the loss of a
material benefit under, or the creation of a lien, pledge, security interest or
other encumbrance on assets (any such conflict, violation, default, right of
termination, cancellation or acceleration, loss or creation, a "violation")
pursuant to any provision of the Articles of Incorporation or Bylaws or any
organizational document of the COMPANY or, result in any violation of any loan
or credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the COMPANY which violation would have a material adverse effect on the
COMPANY taken as a whole.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign (a "Governmental Entity") is required by or with respect to the COMPANY
in connection with the execution and delivery of this Agreement by the COMPANY
or the consummation by the COMPANY of the transactions contemplated hereby.

 
4

--------------------------------------------------------------------------------

 



(f)           Material Agreements.  The COMPANY is not a party to or bound by
any contracts, including, but not limited to, any:


(b)           employment, advisory or consulting contract;
 
(c)           plan providing for employee benefits of any nature;
 
(d)           lease with respect to any property or equipment;
 
(e)           contract, agreement, understanding or commitment for any future
expenditure in excess of $5,000 in the aggregate;
 
(f)           contract or commitment pursuant to which it has assumed,
guaranteed, endorsed, or otherwise become liable for any obligation of any other
person, entity or organization;
 
(g)           agreement with any person relating to the dividend, purchase or
sale of securities, that has not been settled by the delivery or payment of
securities when due, and which remains unsettled upon the date of this
Agreement.
 
None of the COMPANY or Controlling Shareholders or any of their Affiliates is a
party to any side agreements relating to the Merger


(g)           Books and Records.  The COMPANY has made and will make available
for inspection by EXTRA EASE and EWIP respectively upon reasonable request all
the books of the COMPANY relating to the business of the COMPANY.  Such books of
the COMPANY have been maintained in the ordinary course of business.  All
documents furnished or caused to be furnished to EXTRA EASE and EWIP
respectively by the COMPANY are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.


(h)           Compliance with Laws.  The COMPANY is and has been in compliance
in all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.



 
5

--------------------------------------------------------------------------------

 

 
(i)
SEC Filings.
The COMPANY has filed all periodic reports required to be filed with the
Securities and Exchange Commission and as of the date hereof, is current in its
filing obligations.



(j)           Financial Statements and Tax Returns.  Copies of the COMPANY’s
audited financial statements for the fiscal year ended December 31, 2007, its
unaudited financial statements for the period ended Sep 30, 2008, and of its tax
return for the fiscal year 2007 have been delivered to EXTRA EASE and EWIP
respectively.


(k)           Litigation.  There is no suit, action or proceeding pending, or,
to the knowledge of the COMPANY, threatened against or affecting the COMPANY
which is reasonably likely to have a material adverse effect on the COMPANY, nor
is there any judgment, decree, injunction, rule or order of any Governmental
Entity or arbitrator outstanding against the COMPANY having, or which, insofar
as reasonably can be foreseen, in the future could have, any such effect.


(l)           Tax Returns.  The COMPANY has duly filed any tax reports and
returns required to be filed by it and has fully paid all taxes and other
charges claimed to be due from it by any federal, state or local taxing
authorities. There are not now any pending questions relating to, or claims
asserted for, taxes or assessments asserted upon the COMPANY.


(l)           Financial Statements; SEC Filings.


 
(a)
The COMPANY’s financial statements contained in its periodic reports filed with
the SEC (the “Financial Statements”) have been prepared in accordance with GAAP
applied on a consistent basis throughout the periods indicated and with each
other, except that those of the Financial Statements that are not audited do not
contain all footnotes required by GAAP.  The Financial Statements fairly present
the financial condition and operating results of the COMPANY as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments.  Except as set forth in the Financial Statements, the COMPANY has
no material liabilities (contingent or otherwise).  The COMPANY is not a
guarantor or indemnitor of any indebtedness of any other person, firm or
corporation. The COMPANY maintains and will continue to maintain until the
Closing a standard system of accounting established and administered in
accordance with GAAP.

 
The COMPANY has timely made all filings with the SEC that it has been required
to make under the Securities Act and the Exchange Act (the “Public
Reports”).  Each of the Public Reports has complied in all material respects
with the applicable provisions of the Securities Act, the Exchange Act, and the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and/or regulations
promulgated thereunder.  None of the Public Reports, as of their respective
dates, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements made therein not misleading.  To
the knowledge of The COMPANY or the Controlling Shareholders, there is no event,
fact or circumstance that would cause any certification signed by any officer of
the COMPANY in connection with any Public Report pursuant to the Sarbanes/Oxley
Act to be untrue, inaccurate or incorrect in any respect.  There is no
revocation order, suspension order, injunction or other proceeding or law
affecting the trading of its Common Stock.  The consummation of the transactions
contemplated by this Agreement do not conflict with and will not result in any
violation of any FINRA or OTC Bulletin Board trading requirement or standard
applicable to the COMPANY or its Common Stock.  All of the issued and
outstanding shares of Common Stock have been issued in compliance with the
Securities Act and applicable state securities laws and no shareholder of the
COMPANY has any right to rescind or other claim against the COMPANY for failure
to comply with the Securities Act or state securities laws.
 

 
6

--------------------------------------------------------------------------------

 

(m)           Tax Returns, Payments and Elections.  The COMPANY has timely filed
all Tax  returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority.  All such Tax Returns are
accurate, complete and correct in all material respects, and the COMPANY has
timely paid all Taxes due.  The COMPANY has withheld or collected from each
payment made to each of its employees the amount of all Taxes (including, but
not limited to, United States income taxes and other foreign taxes) required to
be withheld or collected therefrom, and has paid the same to the proper Tax
Authority.  For purposes of this Agreement, the following terms have the
following meanings:  “Tax” (and, with correlative meaning, “Taxes” and
“Taxable”) means any and all taxes including, without limitation, (x) any net
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental or windfall profit tax, custom, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
imposed by any United States, local or foreign governmental authority or
regulatory body responsible for the imposition of any such tax (domestic or
foreign) (a “Tax Authority”), (y) any liability for the payment of any amounts
of the type described in (x) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any taxable period or as the result
of being a transferee or successor thereof, and (z) any liability for the
payment of any amounts of the type described in (x) or (y) as a result of any
express or implied obligation to indemnify any other person.
 
(n)           No Broker Fees.  No brokers, finders or financial advisory fees or
commissions will be payable by or to The COMPANY, or Acquisition Subsidiary or
the The Controlling Shareholders or any of their Affiliates with respect to the
transactions contemplated by this Agreement.
 
(o)           Survival.  Each of the representations and warranties set forth in
this Section shall be deemed represented and made by The COMPANY, or the
Controlling Shareholders, as the case may be, at the Closing as if made at such
time and shall survive the Closing for a period terminating twelve (12) months
after the Closing Date.


2.2           Representations and Warranties of EXTRA EASE.  EXTRA EASE
represents and warrants to the COMPANY as follows:


(a)            Organization, Standing and Power.  EXTRA EASE is a corporation
duly organized, validly existing and in good standing under the laws of the
British Virgin Islands, has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted, and
is duly qualified and in good standing to do business in each jurisdiction in
which the nature of its business or the ownership or leasing of its properties
makes such qualification necessary.

 
7

--------------------------------------------------------------------------------

 



(b)           Capital Structure.  The authorized capital stock of EXTRA EASE
consists of 50,000 shares of Common Stock with par value of US$1.00 per
share.  As of the date of execution of this Agreement, it has a total of ten
thousand (10,000) shares of common stock issued and outstanding.  All
outstanding shares of EXTRA EASE stock are validly issued, fully paid and
nonassessable and not subject to preemptive rights or other restrictions on
transfer.  All of the issued and outstanding shares of EXTRA EASE were issued in
compliance with all applicable securities laws.  Except as otherwise specified
herein, there are no options, warrants, calls, agreements or other rights to
purchase or otherwise acquire from EXTRA EASE at any time, or upon the happening
of any stated event, any shares of the capital stock of EXTRA EASE.




(c)           Certificate of Incorporation, Bylaws and Minute Books.  The copies
of the Articles of Incorporation and of the other corporate documents of EXTRA
EASE which have been delivered to the COMPANY are true, correct and complete
copies thereof.  The minute books of EXTRA EASE which have been made available
for inspection contain accurate minutes of all meetings and accurate consents in
lieu of meetings of the Board of Directors (and any committee thereof) and of
the shareholders of EXTRA EASE since the date of incorporation and accurately
reflect all transactions referred to in such minutes and consents in lieu of
meetings.


(d)           Authority.  EXTRA EASE has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by the holders
of  100% of its issued and outstanding shares which are entitled to vote to
approve the proposed transaction, has the requisite power and authority to
consummate the transactions contemplated hereby.  Except as specified herein, no
other corporate or shareholder proceedings on the part of EXTRA EASE are
necessary to authorize the Exchange and the other transactions contemplated
hereby.


(e)           Conflict with Agreements; Approvals.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of any
provision of the Certificate of Incorporation or Bylaws of EXTRA EASE or of any
loan or credit agreement, note, mortgage, indenture, lease, benefit plan or
other agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to EXTRA EASE or its properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to EXTRA EASE in connection with the
execution and delivery of this Agreement by EXTRA EASE, or the consummation by
EXTRA EASE of the transactions contemplated hereby.



 
8

--------------------------------------------------------------------------------

 

(f)           Financial Statements.  Copies of EXTRA EASE’s unaudited financial
statements for the fiscal year ended March 31, 2008, and its unaudited interim
financial statements for the period ended September 30, 2008, have been
delivered to the COMPANY.  By execution of this Agreement EXTRA EASE
acknowledges and represents that it will provide the COMPANY with financial
statements of EXTRA EASE for the fiscal year ended March 31, 2009, audited in
accordance with US GAAP within 60 days after the date of closing hereunder.




(g)           Books and Records.  EXTR EASE has made and will make available for
inspection by the COMPANY upon reasonable request all the books of account,
relating to the business of EXTRA EASE.  Such books of account of EXTRA EASE
have been maintained in the ordinary course of business.  All documents
furnished or caused to be furnished to the COMPANY by EXTRA EASE are true and
correct copies, and there are no amendments or modifications thereto except as
set forth in such documents.


(h)           Compliance with Laws.  EXTRA EASE is and has been in compliance in
all material respects with all laws, regulations, rules, orders, judgments,
decrees and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.


(i)           Liabilities and Obligations.  EXTRA EASE has no material
liabilities or obligations (absolute, accrued, contingent or otherwise) except
(i) liabilities that are reflected and reserved against on the EXTRA EASE
financial statements that have not been paid or discharged since the date
thereof and (ii) liabilities incurred since the date of such financial
statements in the ordinary course of business consistent with past practice and
in accordance with this Agreement.


(j)           Litigation.  There is no suit, action or proceeding pending, or,
to the knowledge of EXTRA EASE threatened against or affecting EXTRA EASE, which
is reasonably likely to have a material adverse effect on EXTRA EASE, nor is
there any judgment, decree, injunction, rule or order of any Governmental Entity
or arbitrator outstanding against EXTRA EASE having, or which, insofar as
reasonably can be foreseen, in the future could have, any such effect.


(k)           Taxes.  EXTRA EASE has filed or will file within the time
prescribed by law (including extension of time approved by the appropriate
taxing authority) all tax returns and reports required to be filed with all
other jurisdictions where such filing is required by law; and EXTRA EASE has
paid, or made adequate provision for the payment of all taxes, interest,
penalties, assessments or deficiencies due and payable on, and with respect to
such periods. EXTRA EASE knows of (i) no other tax returns or reports which are
required to be filed which have not been so filed and (ii) no unpaid assessment
for additional taxes for any fiscal period or any basis therefore.



 
9

--------------------------------------------------------------------------------

 

(l)            Licenses, Permits; Intellectual Property.  EXTRA EASE owns or
possesses in the operation of its business all material authorizations which are
necessary for it to conduct its business as now conducted.  Neither the
execution or delivery of this Agreement nor the consummation of the transactions
contemplated hereby will require any notice or consent under or have any
material adverse effect upon any such authorizations.


(m)            Subsidiary.   [EXTRA EASE has a wholly owned subsidiary i.e.
EATWARE GLOBAL CORPORATION and EATWARE GLOBAL CORPORATION owned 100% shares of
RONGBAO (NANTONG) ENVIRONMENTAL CO., LTD , EATWARE ASSETS MANAGEMENT LIMITED,
EATWARE INTERNATIONAL LIMITED and EATWARE FAREAST LIMITED]




2.3           Representations and Warranties of EWIP.  EWIP represents and
warrants to the COMPANY as follows:


(a)            Organization, Standing and Power.  EWIP is a corporation duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands, has all requisite power and authority to own, lease and operate
its properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.


(b)           Capital Structure.  The authorized capital stock of EWIP consists
of 50,000 shares of Common Stock with par value of US$1.00 per share.  As of the
date of execution of this Agreement, it has a total of 50,000 share of common
stock issued and outstanding.  All outstanding share of EWIP stock is validly
issued, fully paid and nonassessable and not subject to preemptive rights or
other restrictions on transfer.  All of the issued and outstanding share of EWIP
was issued in compliance with all applicable securities laws.  Except as
otherwise specified herein, there are no options, warrants, calls, agreements or
other rights to purchase or otherwise acquire from EWIP at any time, or upon the
happening of any stated event, any shares of the capital stock of EWIP.


(c)           Certificate of Incorporation, Bylaws and Minute Books.  The copies
of the Articles of Incorporation and of the other corporate documents of EWIP
which have been delivered to the COMPANY are true, correct and complete copies
thereof.  The minute books of EWIP which have been made available for inspection
contain accurate minutes of all meetings and accurate consents in lieu of
meetings of the Board of Directors (and any committee thereof) and of the
shareholders of EWIP since the date of incorporation and accurately reflect all
transactions referred to in such minutes and consents in lieu of meetings.



 
10

--------------------------------------------------------------------------------

 

(d)           Authority.  EWIP has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by the holders
of  100% of its issued and outstanding shares which are entitled to vote to
approve the proposed transaction, has the requisite power and authority to
consummate the transactions contemplated hereby.  Except as specified herein, no
other corporate or shareholder proceedings on the part of EWIP are necessary to
authorize the Exchange and the other transactions contemplated hereby.


(e)           Conflict with Agreements; Approvals.  The execution and delivery
of this Agreement does not, and the consummation of the transactions
contemplated hereby will not, conflict with, or result in any violation of any
provision of the Certificate of Incorporation or Bylaws of EWIP or of any loan
or credit agreement, note, mortgage, indenture, lease, benefit plan or other
agreement, obligation, instrument, permit, concession, franchise, license,
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to EWIP or its properties or assets. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to EWIP in connection with the execution
and delivery of this Agreement by EWIP, or the consummation by EWIP of the
transactions contemplated hereby.


(f)           Financial Statements.  Copies of EWIP’s unaudited financial
statements for the fiscal year ended March 31, 2008, and its unaudited interim
financial statements for the period ended September 30, 2008, have been
delivered to the COMPANY.  By execution of this Agreement EWIP acknowledges and
represents that it will provide the COMPANY with financial statements of EWIP
for the fiscal year ended March 31, 2009, audited in accordance with US GAAP
within 60 days after the date of closing hereunder.




(g)           Books and Records.  EWIP has made and will make available for
inspection by the COMPANY upon reasonable request all the books of account,
relating to the business of EWIP.  Such books of account of EWIP have been
maintained in the ordinary course of business.  All documents furnished or
caused to be furnished to the COMPANY by EWIP are true and correct copies, and
there are no amendments or modifications thereto except as set forth in such
documents.


(h)           Compliance with Laws.  EWIP is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.


(i)           Liabilities and Obligations.  EWIP has no material liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) liabilities
that are reflected and reserved against on the EWIP financial statements that
have not been paid or discharged since the date thereof and (ii) liabilities
incurred since the date of such financial statements in the ordinary course of
business consistent with past practice and in accordance with this Agreement.

 
11

--------------------------------------------------------------------------------

 



(j)           Litigation.  There is no suit, action or proceeding pending, or,
to the knowledge of EWIP threatened against or affecting EWIP, which is
reasonably likely to have a material adverse effect on EWIP, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against EWIP having, or which, insofar as reasonably can
be foreseen, in the future could have, any such effect.


(k)           Taxes.  EWIP has filed or will file within the time prescribed by
law (including extension of time approved by the appropriate taxing authority)
all tax returns and reports required to be filed with all other jurisdictions
where such filing is required by law; and EWIP has paid, or made adequate
provision for the payment of all taxes, interest, penalties, assessments or
deficiencies due and payable on, and with respect to such periods. EWIP knows of
(i) no other tax returns or reports which are required to be filed which have
not been so filed and (ii) no unpaid assessment for additional taxes for any
fiscal period or any basis therefore.


(l)           Licenses, Permits; Intellectual Property.  EWIP owns or possesses
in the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted.  Neither the execution or
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will require any notice or consent under or have any material adverse
effect upon any such authorizations.


(n)          Subsidiary.   [EWIP does not own any subsidiary.]


    2.4               Representations and Warranties of the SHAREHOLDERS.  The
SHAREHOLDERS represents and warrants to the COMPANY as follows:


 
(a)
Authority.  The SHAREHOLDERS have all requisite power to enter into this
Agreement.



 
(b)
Shares Free and Clear.  The shares of EXTRA EASE and EWIP which the SHAREHOLDERS
own respectively are free and
    clear of any liens, claims, options, charges or encumbrances of any nature.



 
(c)
Unqualified Right to Transfer Shares.  The SHAREHOLDERS have the unqualified
right to sell, assign, and deliver the
    portion of the shares of EXTRA EASE and EWIP respectively and, upon
consummation of the transactions contemplated by this Agreement, the
COMPANY  will acquire good and valid title to such shares, free and clear of all
liens, claims, options, charges, and encumbrances of whatsoever nature.




 
12

--------------------------------------------------------------------------------

 

ARTICLE III
COVENANTS RELATING TO CONDUCT OF BUSINESS


3.1           Covenants of EXTRA EASE, EWIP and THE COMPANY.  During the period
from the date of this Agreement and continuing until the Effective Time, EXTRA
EASE, EWIP and the COMPANY each agree as to themselves (except as expressly
contemplated or permitted by this Agreement, or to the extent that the other
party shall otherwise consent in writing):


(a)           Ordinary Course.  Each of the COMPANY, EXTRA EASE and EWIP shall
carry on its respective businesses in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted.


(b)           Dividends; Changes in Stock.  Neither the COMPANY, EXTRA EASE nor
EWIP shall (i) declare or pay any dividends on or make other distributions in
respect of any of its capital stock, or (ii) repurchase or otherwise acquire, or
permit any subsidiary to purchase or otherwise acquire, any shares of its
capital stock.


(c)           Issuance of Securities.   Except for issuance of shares upon
exercise of currently outstanding options, neither the COMPANY, EXTRA EASE nor
EWIP shall issue, deliver or sell, or authorize or propose the issuance,
delivery or sale of, any shares of its capital stock of any class, any voting
debt or any securities convertible into, or any rights, warrants or options to
acquire, any such shares, voting debt or convertible securities.


(d)           Governing Documents.  Neither the COMPANY, EXTRA EASE nor EWIP
shall amend or propose to amend its Articles of Incorporation or Bylaws.


(e)           No Dispositions.  Except for the transfer of assets in the
ordinary course of business consistent with prior practice, neither the COMPANY,
EXTRA EASE nor EWIP shall sell, lease, encumber or otherwise dispose of, or
agree to sell, lease, encumber or otherwise dispose of, any of its assets, which
are material, individually or in the aggregate, to such party.


(f)           Indebtedness.  Neither the COMPANY, EXTRA EASE nor EWIP shall
incur any indebtedness for borrowed money or guarantee any such indebtedness or
issue or sell any debt securities or warrants or rights to acquire any debt
securities of such party or guarantee any debt securities of others other than
in each case in the ordinary course of business consistent with prior practice.


3.2           Other Actions.  No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so
limited), or in any of the conditions to the Exchanges set forth in Article V
not being satisfied.







 
13

--------------------------------------------------------------------------------

 





ARTICLE IV
ADDITIONAL AGREEMENTS AND RELATED TRANSACTIONS


4.1           Restricted the COMPANY Shares.  The EXTRA ESAE Exchange Shares and
the EWIP Exchange Shares will not be registered under the Securities Act, but
will be issued pursuant to applicable exemptions from such registration
requirements for transactions not involving a public offering and/or for
transactions which constitute “offshore transactions” as defined in Regulation S
under the Securities Act of 1933.  Accordingly, the EXTRA EASE Exchange Shares
and the EWIP Exchange Shares will constitute "restricted securities" for
purposes of the Securities Act and the holders of EXTRA EASE Exchange Shares and
the EWIP Exchange Shares will not be able to transfer such shares except upon
compliance with the registration requirements of the Securities Act or in
reliance upon an available exemption therefrom.  The certificates evidencing the
EXTRA EASE Exchange Shares and the EWIP Exchange Shares shall contain a legend
to the foregoing effect and the holders of such shares shall deliver at Closing
an Investment Letter acknowledging the fact that the EXTRA EASE Exchange Shares
and the EWIP Exchange Shares are restricted securities and agreeing to the
foregoing transfer restrictions.


4.2           Access to Information.


Upon reasonable notice, the COMPANY, EXTRA EASE and EWIP shall each afford to
the officers, employees, accountants, counsel and other representatives of the
other company, access to all the respective properties, books, contracts,
commitments and records of the COMPANY, EXTRA EASE and EWIP and, during such
period, each of the COMPANY, EXTRA EASE and EWIP shall furnish promptly to the
other (a) a copy of each report, schedule, registration statement and other
document of the COMPANY, EXTRA EASE and EWIP and filed or received by it during
such period pursuant to the requirements of Federal or state securities laws and
(b) all other information concerning its business, properties and personnel as
such other party may reasonably request.  Unless otherwise required by law, the
parties will hold any such information which is nonpublic in confidence until
such time as such information otherwise becomes publicly available through no
wrongful act of either party, and in the event of termination of this Agreement
for any reason each party shall promptly return all nonpublic documents obtained
from any other party, and any copies made of such documents, to such other
party.


(a)            Upon reasonable notice, the EXTRA EASE and EWIP shall each afford
to the officers, employees, accountants, counsel and other representatives of
the other company, access to all the respective properties, books, contracts,
commitments and records of the COMPANY and, during such period, each of the
COMPANY, EXTRA EASE and EWIP shall furnish promptly to the other (a) a copy of
each report, schedule, registration statement and other document of the COMPANY
and EWIP and filed or received by it during such period pursuant to the
requirements of Federal or state securities laws and (b) all other information
concerning its business, properties and personnel as such other party may
reasonably request.  Unless otherwise required by law, the parties will hold any
such information which is nonpublic in confidence until such time as such
information otherwise becomes publicly available through no wrongful act of
either party, and in the event of termination of this Agreement for any reason
each party shall promptly return all nonpublic documents obtained from any other
party, and any copies made of such documents, to such other party.

 
14

--------------------------------------------------------------------------------

 



4.3           Legal Conditions to Exchange.  Each of the COMPANY, EXTRA EASE and
EWIP shall take all reasonable actions necessary to comply promptly with all
legal requirements which may be imposed on itself with respect to the Exchanges
and will promptly cooperate with and furnish information to each other in
connection with any such requirements imposed upon any of them or upon any of
their related entities or subsidiaries in connection with the Exchanges.  Each
party shall take all reasonable actions necessary to obtain (and will cooperate
with each other in obtaining) any consent, authorization, order or approval of,
or any exemption by, any Governmental Entity or other public or private third
party, required to be obtained or made by the COMPANY, EXTRA EASE or EWIP or any
of their related entities or subsidiaries in connection with the Exchanges or
the taking of any action contemplated thereby or by this Agreement.


4.4           The COMPANY Board of Directors and Officers.  The current
directors of the COMPANY shall resign after appointing successors designated by
EXTRA EASE and EWIP jointly and after the COMPANY shall have taken the steps
necessary to notify shareholders of the change of directors through filing with
the SEC and mailing to the shareholders of record the information required by
Rule 14f-1 under the Securities Exchange Act of 1934.


4.5           Current Subsidiary of the COMPANY.  The COMPANY shall,
simultaneously with execution of this Agreement, enter into an agreement for
disposition of its interest in Wholly Success Technology Group Limited, its
wholly owned subsidiary.  Such agreement shall provide for closing of the sale
or disposition of WHOLLY SUCCESS TECHNOLOGY GROUP LIMITED, simultaneously with,
or as soon as reasonably possible after, the Closing of the share exchange under
the terms of this Agreement.  The plan should be acceptable, and the COMPANY can
avoid being considered a shell as long as the contract respectively signed by
EXTRA EASE and EWIP is material and EXTRA EASE and EWIP have a specific plan to
proceed with implementation of their business.


4.6           Indemnification Obligations in favor of the Officers, Directors,
Employees and Parent Controlling Shareholders.  From and after the Closing Date,
the Company and the Controlling Shareholders shall, severally and not jointly,
for each of the COMPANY and the Controlling Shareholders, indemnify and hold
harmless EXTRA EASE, EWIP and the SHAREHOLDERS and their respective officers,
directors, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning of the Securities Act) any of the
forgoing persons or entities (each such person shall be referred to herein as an
“Indemnified Party”) against and in respect of any and all Damages suffered,
sustained, incurred or required to be paid by any Indemnified Party arising out
of:



 
15

--------------------------------------------------------------------------------

 

(i)           any breach of any representation, warranty, covenant, obligation
or other agreement made by the COMPANY, any of its officers, directors or
affiliates;
 
(ii)           any acts or omissions by the COMPANY, any of its officers,
directors or affiliates taken or made after the Closing Date; or
 
(iii)           any actions or omissions of any of the COMPANY, any of its
officers, directors or affiliates taken in furtherance of the transactions
contemplated by this Agreement.
 
ARTICLE V
CONDITIONS PRECEDENT


5.1           Conditions to Each Party's Obligation To Effect the Exchange.  The
respective obligations of each party to effect the Exchanges shall be
conditional upon the filing, occurring or obtainment of all authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by any governmental entity or by any
applicable law, rule, or regulation governing the transactions contemplated
hereby.


5.2           Conditions to Obligations of the COMPANY.  The obligation of the
COMPANY to effect the Exchanges is subject to the satisfaction of the following
conditions on or before the Closing Date unless waived by the COMPANY:


(a)           Representations and Warranties.  The representations and
warranties of EXTRA EASE and EWIP set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and (except to
the extent such representations and warranties speak as of an earlier date) as
of the Closing Date as though made on and as of the Closing Date, except as
otherwise contemplated by this Agreement.


(b)           Performance of the respective Obligations of EXTRA EASE and
EWIP.  EXTRA EASE and EWIP shall have performed in all material respects all
their respective obligations required to be performed by them under this
Agreement at or prior to the Closing Date.


(c)           Closing Documents.  The COMPANY shall have received such closing
documents as counsel for the COMPANY shall reasonably request.


 
(d)
Consents.  EXTRA EASE and EWIP shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of the COMPANY, individually or in the aggregate, have a material
adverse effect on EXTRA EASE and EWIP and their respective subsidiaries and
related entities taken as a whole upon the consummation of the transactions
contemplated hereby.  EXTRA EASE and EWIP shall also have received the approval
of their respective shareholders in accordance with applicable law.


 
16

--------------------------------------------------------------------------------

 



(f)           Due Diligence Review.  The COMPANY shall have completed to its
reasonable satisfaction a review of the business, operations, finances, assets
and liabilities of EXTRA EASE and EWIP and shall not have determined that any of
the representations or warranties of EXTRA EASE and EWIP contained herein are,
as of the date hereof or the Closing Date, inaccurate in any material respect or
that EXTRA EASE or EWIP is otherwise in violation of any of the provisions of
this Agreement.


(g)           Pending Litigation.  There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of the
COMPANY, made in good faith, would make the consummation of the Exchanges
imprudent.  In addition, there shall not be any other litigation or other
proceeding pending or threatened against EXTRA EASE or EWIP, the consequences of
which, in the judgment of the COMPANY, could be materially adverse to EXTRA EASE
or EWIP.


5.3           Conditions to Obligations of EXTRA EASE and EWIP.  The obligations
of EXTRA EASE and EWIP to effect the Exchange are subject to the satisfaction of
the following conditions unless waived by EXTRA EASE and EWIP:


(a)           The COMPANY’s liabilities.  The COMPANY shall not have any debts
or liabilities more than the sum of US$2,000.00.


(b)           Representations and Warranties.  The representations and
warranties of the COMPANY set forth in this Agreement shall be true and correct
in all material respects as of the date of this Agreement and (except to the
extent such representations speak as of an earlier date) as of the Closing Date
as though made on and as of the Closing Date, except as otherwise contemplated
by this Agreement, EXTRA EASE and EWIP shall have received a certificate signed
on behalf of the COMPANY by the President to such effect.


(c)           Performance of Obligations of the COMPANY.  The COMPANY shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date, and EXTRA EASE and EWIP
shall have received a certificate signed on behalf of the COMPANY by the
President to such effect.


(d)           Closing Documents.  EXTRA EASE and EWIP shall have received such
certificates and other closing documents as counsel for EXTRA EASE and EWIP
shall reasonably request.



 
17

--------------------------------------------------------------------------------

 

(e)           Consents.  The COMPANY shall have obtained the consent or approval
of each person whose consent or approval shall be required in connection with
the transactions contemplated hereby.


(f)           Due Diligence Review.  EXTRA EASE and EWIP shall have completed to
its reasonable satisfaction a review of the business, operations, finances,
assets and liabilities of the COMPANY and shall not have determined that any of
the representations or warranties of the COMPANY contained herein are, as of the
date hereof or the Closing Date, inaccurate in any material respect or that the
COMPANY is otherwise in violation of any of the provisions of this Agreement.


(g)           Pending Litigation.  There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of EXTRA
EASE and EWIP, made in good faith, would make the consummation of the Exchange
imprudent.  In addition, there shall not be any other litigation or other
proceeding pending or threatened against the COMPANY the consequences of which,
in the judgment of EXTRA EASE and EWIP, could be materially adverse to the
COMPANY.




ARTICLE VI
TERMINATION AND AMENDMENT


6.1           Termination.  This Agreement may be terminated at any time prior
to the Effective Time:


(a)           by overall consent of the COMPANY, EXTRA EASE and EWIP;


(b)           by any of the COMPANY, EXTRA EASE and EWIP if there has been a
material breach of any representation, warranty, covenant or agreement on the
part of the other set forth in this Agreement which breach has not been cured
within five (5) business days following receipt by the breaching party of notice
of such breach, or if any permanent injunction or other order of a court or
other competent authority preventing the consummation of the Exchanges shall
have become final and non-appealable; or


(c)           by any of the COMPANY, EXTRA EASE and EWIP if the Exchanges shall
not have been consummated before 31th March 2009 unless which is mutually agreed
by the all parties concerned to extend to another date.


6.2           Effect of Termination.  In the event of termination of this
Agreement by any of EXTRA EASE, EWIP or the COMPANY as provided in Section 6.1,
this Agreement shall forthwith become void and there shall be no liability or
obligation on the part of any party hereto.  In such event, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.

 
18

--------------------------------------------------------------------------------

 

6.3           Amendment.  This Agreement may be amended by the agreement of THE
COMPANY, EXTRA EASE and EWIP, provided that any such amendment must authorized
by their respective Boards of Directors, and to the extent required by law,
approved by their respective shareholders.   Any such amendment must be by an
instrument in writing signed on behalf of each of the parties hereto.


6.4           Extension; Waiver.  At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.


ARTICLE VII
GENERAL PROVISIONS


7.1           Survival of Representations, Warranties and Agreements.  All of
the representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of three years from the date of this Agreement.


7.2           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, telecopied (which
is confirmed) or mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):


 
(a)
If to the COMPANY:

 
488 Wai Qing Song Road

 
Waigang Town,

 
Jiading District,

 
Shanghai,

 
 
People Republic China



 
(b)
If to EXTRA EASE:

 
23rd Floor, Westin Centre,

 
26 Hung To Road, Kwun Tong,

 
Kowloon, Hong Kong

 
 
(c)
If to EWIP:

 
23rd Floor, Westin Centre,

 
26 Hung To Road, Kwun Tong,

 
Kowloon, Hong Kong


 
19

--------------------------------------------------------------------------------

 



7.3           Interpretation.  When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words "include", "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation".  The phrase "made available" in this Agreement shall mean
that the information referred to has been made available if requested by the
party to whom such information is to be made available.


7.4           Counterparts.  This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.


7.5           Entire Agreement; No Third Party Beneficiaries; Rights of
Ownership.  This Agreement (including the documents and the instruments referred
to herein) constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.


7.6           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law.  Each party hereby irrevocably submits to the jurisdiction of
any Nevada state court or any federal court in the State of Nevada in respect of
any suit, action or proceeding arising out of or relating to this Agreement, and
irrevocably accept for themselves and in respect of their property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


7.7           No Remedy in Certain Circumstances.  Each party agrees that,
should any court or other competent authority hold any provision of this
Agreement or part hereof or thereof to be null, void or unenforceable, or order
any party to take any action inconsistent herewith or not to take any action
required herein, the other party shall not be entitled to specific performance
of such provision or part hereof or thereof or to any other remedy, including
but not limited to money damages, for breach hereof or thereof or of any other
provision of this Agreement or part hereof or thereof as a result of such
holding or order.


7.8           Publicity.  Except as otherwise required by law or the rules of
the SEC, so long as this Agreement is in effect, no party shall issue or cause
the publication of any press release or other public announcement with respect
to the transactions contemplated by this Agreement without the written consent
of the other party, which consent shall not be unreasonably withheld.


7.9           Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 
20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement for Share Exchange has been signed by the
parties set forth below as of the date set forth above.



 
EXTRA EASE LIMITED
     
 
 
By:__________________________________
 
        Date
     
EATWARE INTELLECTUAL PROPERTIES LIMITED
     
 
 
By:__________________________________
 
          Date
 
 
 
CHINA SHOE HOLDINGS, INC.
 
 
 
By:____________________________
 
Date
 




 
21

--------------------------------------------------------------------------------

 




 
GU XIANZHONG
             
BY :_______________________
     
Date :
     
COURDREY TRADING LIMITED
                         
BY :_______________________
     
Date :
                 
GRASSWIND INVESTMENTS LIMITED
                         
BY :_______________________
     
Date :




 
22

--------------------------------------------------------------------------------

 




 
LEE KIN LAI
                 
_______________________
     
Date :
         
LAU WAI YI
                         
_______________________
     
Date :
             
LEE WAI CHING JESSICA
                         
_______________________
     
Date :
             
LAM SAI NA
             
_______________________
     
Date :


 
23

--------------------------------------------------------------------------------

 




 
NI YE WU
                 
_________________________________
     
Date :






 
24

--------------------------------------------------------------------------------

 

EXHIBIT A


SHAREHOLDERS OF EXTRA EASE and EWIP






EXTRA EASE: COURDREY TRADING LIMITED(100%), a British Virgin Islands corporation


EWIP: GRASSWIND INVESTMENTS LIMITED (95%), a British Virgin Islands corporation,
LEE KIN LAI (1%), NI YE WU (1%), LAM SAI NA (1%), LEE WAI CHING JESSICA (1%),
LAU WAI YI (1%)

 
25

--------------------------------------------------------------------------------

 
